                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

 AFFIDAVIT OF THOMAS S. KEY IN SUPPORT OF PETITIONER’S APPLICATION
                    OF E.A.J.A. FEES AND COSTS

        Affiant, Thomas S. Key, being first duly sworn upon oath, deposes and states:

        1.     I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

        2.     I am an attorney of the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represents Doe.

        3.     I have been engaged in the practice of law in the State of Illinois since January 14,

2021.

        4.     At all times relevant hereto, I was acting as a law clerk at Blaise & Nitschke, P.C.

        5.     The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        6.     The usual and customary hourly rate charged by Blaise & Nistchke, P.C. for

services rendered by firm paralegals/clerks for matters of this type is $135.00 per hour.




                                                 1

                                                                                      GROUP EXHIBIT 2
         7.    Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his

representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, motions, and the like for the above-captioned cause.

         8.    The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

         9.    These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

         10.   I have spent 39 hours in connection with the above-captioned matter, including

preparation of pleadings, documents, and motions.

         11.   The total attorneys’ fees and costs with Blaise & Nitschke, P.C. in connection

with the above-captioned matter is $5,265.00.

         12.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         13.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT


                                                             THOMAS S. KEY

                                                    2
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that he verily believes the same to be true.

Dated this 18th day of February, 2021.


                                                             THOMAS S. KEY




                                                 3
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

         AFFIDAVIT OF JESSICA A. LESKO IN SUPPORT OF PETITIONER’S
                  APPLICATION OF E.A.J.A. FEES AND COSTS

       Affiant, Jessica A Lesko, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am a paralegal for the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represents Doe.

       3.      At all times relevant hereto, I was acting as a paralegal at Blaise & Nitschke, P.C.

       4.      The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

       5.      The usual and customary hourly rate charged by Blaise & Nitschke, P.C. for

services rendered by firm paralegals/clerks for matters of this type is $135.00 per hour.

       6.      Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his




                                                 1
representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, motions, and the like for the above-captioned cause.

         7.    The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

         8.    These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

         9.    I have spent 73.30 hours in connection with the above-captioned matter, including

preparation of pleadings, documents, and motions.

         10.   The total paralegal fees with Blaise & Nitschke, P.C. in connection with the

above-captioned matter is $9,895.50.

         11.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         12.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT



                                                             JESSICA A. LESKO




                                                    2
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that she verily believes the same to be true.


Dated this 18th day of February, 2021.

                                                             JESSICA A. LESKO




                                                 3
